Citation Nr: 0615826	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-31 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the bilateral knees.

2.  Entitlement to service connection for a back disorder, to 
include as due to degenerative joint disease of the bilateral 
knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1946 to 
June 1949.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the bilateral 
knees is not related to service, nor was bilateral knee 
arthritis diagnosed within a year of his separation from 
service.

2.  The veteran's back disorder is not related to service and 
is not due to degenerative joint disease of the bilateral 
knees.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the bilateral knees was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  A back disorder was not incurred in or aggravated by 
active military service, to include as due to degenerative 
joint disease of the bilateral knees.  38 U.S.C.A. §§ 1110, 
1131, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159(a)-(c) (2005). 

That said, in February 2002 (and prior to the initial 
adjudication of these claims) the RO sent the veteran a 
letter that informed him of the evidence necessary to 
establish service connection for back and bilateral knee 
disorders.  This letter also informed him of what evidence 
they would obtain and what evidence he should submit.  This 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to these 
claims. 

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Regarding the VA's duty to assist claimants, it is noted that 
in this case, the veteran's service medical records and 
private medical records have been associated with the claims 
file.  The veteran was afforded a VA joint and spine 
examination.  The veteran was asked to advise VA if there was 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
In an August 2004 statement to VA, the veteran stated that at 
that time, he had submitted any and all evidence that he had.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Thus, VA's duty to assist has been 
fulfilled.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the veteran's service; and for certain chronic 
diseases, such as arthritis, a presumption of service 
connection arises if such disorders are manifested to a 
degree of 10 percent within one year after separation from 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

Additionally, secondary service connection may be granted 
where a disability is determined to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  

Turning to the evidence of record, it is noted that June 1946 
service medical records indicate that the veteran was 
involved in a vehicle crash.  The veteran incurred multiple 
abrasions to his forehead, right cheek, elbow and forearm, 
left forearm, and both knees.  Motor function of the 
extremities, except the right elbow, was found normal.  
Later, a compound fracture of the right ulna was diagnosed.  
In a report of injury, the chief of surgical services noted 
that in his opinion, the fractured right ulna would result in 
a permanent physical disability.  A July 1946 station 
hospital report noted that the ulna injury would not result 
in a future physical disability.  March 1949 service medical 
records note that the veteran reported minimal drainage from 
the sacral region off and on for one year, but that for the 
prior 4 weeks, the drainage had been accompanied by swelling 
and tenderness.  That month, a pilonidal cyst, cause unknown, 
in the sacral region was excised.  The service separation 
examination was negative for any knee or back disorders.

A letter from a private physician, received by the VA in June 
2001, noted that in June 1978 the veteran presented with 
complaints of right leg soreness and aggravation.  By 
November, the right leg was doing better.  The veteran also 
had some low back trouble in the 4th and 5th lumbar region and 
irritation in the pelvis (ilium and sacrum) region.   

An October 1993 private medical record noted that the veteran 
had lumbar pain.  A June 1998 private chiropractic record 
noted that the veteran had right knee pain, giving way, 
locking, and clicking.  His left low back had been sore since 
moving a couch a couple weeks prior.  

September 1998 private medical records indicate that the 
veteran was seen for evaluation of right knee pain, giving 
way, and fatigability.  The veteran reported that he had had 
pain in his right knee off and on for the previous several 
years.  X-rays of the right knee showed fairly extensive 
chondrocalcinosis of both the medial and lateral meniscal 
cartilages and no significant joint space narrowing.  The 
impression was degenerative lateral and possibly medial 
meniscal tears in association with the chondrocalcinosis.  
Approximately ten days later, the veteran underwent 
arthroscopic partial lateral meniscectomy of the right knee.  
There was a posterior horn tear in the lateral meniscus and 
mild to moderate osteoarthritis.  

At an October 1998 followup visit, the veteran reported no 
right knee problems, but complained of left knee pain.  There 
was no effusion in either knee, good range of motion, no 
tenderness over the medial or lateral joint lines in the 
left, and McMurray's test was negative.  The physician found 
no specific meniscal or localizing signs in the left knee and 
noted the right knee was recovering nicely.

August 1999 private medical records indicate the veteran 
complained of right knee pain, diffuse more laterally than 
medially.  X-rays of the right knee showed chondrocalcinosis 
of the medial and lateral menisci bilaterally, and lateral 
patellar tilt and subluxation, but no other significant 
abnormalities.  The physician opined that the etiology of the 
problem was unknown; the veteran could have additional 
meniscal tears or the problem could be secondary to 
osteoarthritic change.  A September 1999 private MRI 
indicated minimal degenerative thinning of the articular 
cartilage in the patellofemoral and medial joint spaces and 
no convincing evidence of meniscal tear.  October and 
November 2000 private chiropractic records indicated that the 
veteran's right knee was troubling him.

In April 2002, a VA joints and spine examination was 
conducted.  The veteran complained of right knee pain, 
weakness, swelling, locking, fatigability and lack of 
endurance.  The veteran complained his right knee shook when 
he put weight on it, especially in the morning, and that he 
had stiffness after walking longer than one quarter mile.  
The veteran used a cane for stability, but reported no 
dislocation or recurrent subluxation, or symptoms of 
inflammatory arthritis.  The veteran stated that he had no 
left knee problems.  X-rays showed moderate degenerative 
joint disease with chondrocalcinosis of the bilateral knees.  

The veteran also complained of low back pain and lack of 
endurance.  The veteran could not sleep on his back, could 
only walk one quarter mile, had increased pain going down 
stairs, had to rest after 2 flights of stairs, had pain after 
sitting for 3.5 hours, but had no pain with standing.  The 
veteran complained of flare ups in his back after sitting for 
prolonged periods of time.  The veteran denied any 
postservice back injury.  X-rays of the lumbar spine showed 
normal alignment of the vertebral bodies, preserved disc 
spaces, and no fracture or dislocation.  The diagnosis was 
normal lumbar spine.

The examiner opined that the veteran had no functional 
limitations related to the inservice vehicle accident, and 
that degenerative joint disease and chondrocalcinosis was not 
as likely as not related to injuries sustained during that 
accident.  The examiner also that it was more likely than not 
that the pathology was age-related.

In a letter received by VA in April 2002, a private physician 
noted that the veteran was a patient at his the office from 
the 1960's to the 1980's.

An October 2002 private medical record indicated that the 
veteran was seen for chronic right-side back pain and lower 
limb pain.  The veteran reported difficulty standing and 
walking, which bothered his back more than this leg.  The 
physician noted normal spine contour, a mild limp favoring 
the right leg, full and painless range of knee motion, no 
instability, and no muscle atrophy, bony deformity, or skin 
changes of the neck, back, and lower limbs.  A spine MRI 
revealed preserved disc heights at all levels, a degree of 
dehydration at all disc levels, slight disc bulge at L4-5, 
neural foramina patent at all levels, and no evidence of 
central stenosis.  An October 2002 electrodiagnostic report 
found active S1 radiculopathy.  

A November 2002 private medical record indicated the veteran 
underwent a right S1 transforaminal epidural injection.  A 
December 2002 private medical record reflected that the 
veteran noted improvement in his back after the injection.  
The veteran reported that his main symptom was weakness.  
Upon physical examination, the veteran had a mild limp, 
symmetric knee reflexes, and weakness across all right 
joints, with some atrophy.  The MRI of the pelvis and 
lumbosacral spine did not explain the symptoms.  

A June 2003 private medical record noted the veteran had a 
long-standing progressive right lower extremity weakness that 
was diffuse, proximal, and distal with some numbness below 
the knee.  A physician noted that there had not been any real 
residuals from the inservice accident and that the veteran 
first had knee pain in 1975.  The physician's findings 
indicated something rostral to the lumbosacral spine, either 
a spinal cord or left brain localization.  He recommended 
further testing.  Findings of a July 2003 private 
electromyographic examination of the right lower extremity 
suggested a multifocal conduction block neuropathy.

An October 2003 buddy statement from a veteran who was in the 
inservice car crash, indicated that the veteran had severe 
right side facial, arm, and leg injuries.

Service connection for degenerative joint disease of the 
bilateral knees

After a review of the above-discussed evidence, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for degenerative 
joint disease of the knees.  

It is clear, as discussed above, that the veteran has 
degenerative joint disease of the knees with 
chondrocalcinosis.  The evidence of record does not, however, 
indicate an inservice incurrence of degenerative joint 
disease, nor does it reflect that degenerative joint disease 
was diagnosed within a year of the veteran's separation from 
service.  Service medical records noted only knee abrasions 
due to the vehicle crash, without any apparent residual 
disability.  The records were otherwise negative for any knee 
injuries.  The evidence of record does not contain any 
complaints of knee pain until 1975.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between service discharge and medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  

Furthermore, there is no nexus between the veteran's 
degenerative joint disease and service, and in fact, the VA 
examiner noted that the degenerative joint disease was likely 
age-related, and not likely due to the inservice vehicle 
accident.  Service connection for degenerative joint disease 
of the bilateral knees is not warranted.


Service connection for a back disorder 

After a review of the above-discussed evidence, the Board 
also finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for a back 
disorder.  

In various statements to VA, the veteran asserted that his 
back pain began in the 1960's and he began chiropractic 
sessions in the 1970's; that the inservice accident caused a 
pilonidal cyst which was excised and caused his back 
disorder; and that his back disorder is secondary to his knee 
disorder because he has had to alter his walk.  

The veteran is not entitled to secondary service connection 
because degenerative joint disease of the bilateral knees is 
not service-connected, and thus, the back disorder is not 
proximately due to or the result of a service-connected 
disease or injury.  Under the law, the veteran lacks legal 
grounds to establish entitlement to service connection for a 
back disorder.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The veteran is also not entitled to direct service 
connection.  The VA examiner found normal lumbar spine, 
suggesting that the veteran has no current low back 
disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997).  And while a more recent private physician diagnosed 
S1 radiculopathy, and the service medical records indicate 
the excision of a pilonidal cyst in the sacral area, the 
service medical records are negative for any disorder of the 
spinal nerves.  No back abrasions or injuries were noted as a 
result of the inservice vehicle crash, and without any 
medical evidence of an inservice incurrence or a nexus 
between the veteran's back disorder and service, service 
connection for S1 radiculopathy is not warranted.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for degenerative joint disease of the 
bilateral knees is denied.

Service connection for a back disorder, to include as due to 
degenerative joint disease of the bilateral knees, is denied.

____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


